Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 1 of 34 PageID #: 1487




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  JASON A. RICHER,                                       :
              Plaintiff                                  :
                                                         :
  v.                                                     :             C.A. No. 15-162-JJM-PAS
  JASON PARMELEE as the Finance Director of              :
  THE TOWN OF NORTH SMITHFIELD, et al.                   :
            Defendants

                         PLAINTIFF’S OBJECTION TO DEFENDANTS’
                            MOTION FOR SUMMARY JUDGMENT

         Defendants’ motion for summary judgment depends on both issues of disputed fact and

  misunderstandings of the applicable law.

                                   ISSUES OF DISPUTED FACT 1

          Plaintiff incorporates by reference the summary of the facts set forth in his motion for

  summary judgment as well as his Statement of Undisputed Facts filed in support of that motion

  and the Statement of Additional Undisputed Facts filed in opposition to Defendants’ motion for

  summary judgment. Plaintiff will refer to those specific facts here and throughout this Objection

  as SUF ___. Plaintiff has served his responses to Defendants’ Statement of Undisputed Facts

  and he disputes in whole or part the following of Defendants’ facts: 15, 18, 19, 22, 23, 26, 27,

  29, 30, 31, 32, 35, 38, 39, 40, 41, 42, 44, 45, 47, and 55.




  1
   The parties have filed cross motions for summary judgment supported by statements of
  undisputed fact. They have agreed that for purposes of responding to each other’s motions, and
  to reduce confusion, they may use the statements of fact they filed in support of their motions in
  opposition to the other side’s motion. Moreover, to the extent the parties designate additional
  facts in opposition to the other sides motion, they will number those additional facts beginning
  with the last fact set forth in their own statement of facts. Accordingly, there will be one set of
  facts by Plaintiff and one set of facts by Defendants.
                                                                                                        1
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 2 of 34 PageID #: 1488




              ADDITIONAL UNDISPUTED FACTS AND SUMMARY OF FACTS

         Plaintiff incorporates by reference his Statement of Undisputed Facts. He will cite to the

  facts set forth by reference to the numbered paragraphs in the Statement, e.g. (SUF 1). Plaintiff

  will include here a summary of those Undisputed Facts.

         Plaintiff Jason Richer has no history of criminal conduct or domestic violence of any

  kind. (SUF 3). Before September 28, 2008, Plaintiff has never attempted suicide or threatened

  suicide. (SUF 4). Mr. Richer legally owns three firearms: a Remington 1100 shotgun which he

  obtained in 1979, a .22 caliber bolt action rifle obtained in 1982, and a Thompson Center .50

  caliber black powder muzzleloader obtained in 1993. (SUF 5). He has never misused those

  firearms. (SUF 3).

         Defendants are the Town of North Smithfield, Rhode Island, the Chief of its Police

  Department, Steven Reynolds, and several members of the North Smithfield Police Department

  (“NSPD”): Officer Tim Lafferty, Officer Stephen Riccitelli, Officer Greg Landry, Officer

  Russell Amato, and Officer Mark Bergeron. 2

         On September 28, 2008, Mr. Richer was married to his now ex-wife Tracy Richer

  (“Tracy”). (SUF 1). She wanted a divorce which was a frequent source of arguments between the




  2
   Reynolds, Lafferty, Riccitelli, Landry, Amato, and Bergeron, collectively are the “Individual
  Defendants.” Officer Amato has retired from the NSPD. The ranks of the police officers other
  than Chief Reynolds have changed since 2008. For the sake of consistency, Plaintiff may refer
  to them as “Officer.” This designation indicates no disrespect to their present or former ranks.

  Plaintiff also named Officer Glenn Lamoureux as a defendant in the belief that he was one of the
  officers involved. However, during discovery, Plaintiff learned that the 24-officer NSPD also
  had two officers whose last name is Lamoreaux, including Michael, who was an officer in
  training with Officer Amato at the relevant time. Michael Lamoreaux is no longer with the
  NSPD and has no recollection of the subject events. Officer Glenn Lamoureux had no
  involvement in the subject events. Accordingly, Plaintiff stipulates to dismissal of his claims
  against Officer Glenn Lamoureux.
                                                                                                      2
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 3 of 34 PageID #: 1489




  Richers. (SUF 30). On September 28, 2008, the Richers had an argument during which Jason

  put pills in his mouth because he was tired of Tracy threatening to commit suicide when he

  would not consent to a divorce and he wanted to “turn the tables” on her. (SUF 33). Tracy called

  911 in the belief that he had put “a handful” of pills in his mouth in a genuine attempt to harm

  himself. (SUF 35). However, Jason had put into his mouth only his regular doses of his

  prescription medications and then he spit them out into a trash can. (SUF 34, 38, 39).

          Jason had inadvertently tape-recorded the argument. (SUF 112). During Tracy’s “911”

  call, he told her that he had only put his regular prescription medications into his mouth and then

  spit out the pills. (SUF 113). Specifically, beginning at 59:49 of the tape recording, there are the

  following statements:

          Tracy Richer (to Jason): “Did you swallow those pills?”

          Jason Richer (to Tracy): “No, they’re all prescription pills and I’m taking them all for a

          f*cking reason.”

          Tracy Richer: “You did not swallow them?”

          Tracy Richer (on the phone): “He’s got prescriptions for all kinds of stuff. He’s just

          telling me now that he’s taking his regular dose of prescription.”

  (SUF 113). Officers Riccitelli, Landry, and Bergeron responded to the Richer household as did

  the North Smithfield Rescue, including Lieutenant David Mowry. (SUF 39, 42).

          Jason explained what had happened to both the North Smithfield police and rescue

  officers. (SUF 37). Tracy heard Jason explain to the police. (SUF 40). The North Smithfield

  rescue confirmed that Jason had only put four pills into his mouth and then spit them into the

  trash can. (SUF 39). Either the NSPD or the North Smithfield Rescue told Tracy this. (SUF

  114).



                                                                                                       3
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 4 of 34 PageID #: 1490




           Defendants acknowledge that they should consider the possibility that a person involved

  in a “verbal domestic” dispute may misrepresent what had occurred. (SUF 115). Moreover, the

  NSPD has found out “lots of times” that supposed threats of suicide are not credible. (SUF 116).

  Further, Defendants acknowledge that they should have considered Jason’s version of events

  before making any decision. (SUF 78). Jason denied being suicidal and showed the pills in the

  trash can to Defendants. (SUF 19). The Incident Report says Officer Bergeron spoke to Jason

  but it does not include Jason’s version of events. (SUF 42). Officer Bergeron does not remember

  what Jason said and does not remember what he told Officer Riccitelli or Officer Landry. (SUF

  45). Nonetheless, the NSPD insisted that Jason go to Landmark Medical Center for a

  psychological evaluation and they seized his three firearms for “safekeeping” without obtaining

  his consent or a court order or warrant for either action. (SUF 60, 62, 63). The total time

  elapsed between when Officer Landry arrived on the scene and when Jason left in the North

  Smithfield rescue was 12 minutes. (SUF 64).

           Officers Riccitelli and Landry said they would make the same decision regardless of

  Jason’s versions of events. (SUF 117, 120). Officer Riccitelli claimed that the “key” to the

  decision was the statement of the Richer’s then six-year old son. (SUF 119). 3 He based his

  decision to have Jason taken for a psychological evaluation on his “experience.” (SUF 121).

  However, he cannot recall any other experience he has had when he went to a house for a

  domestic disturbance and somebody allegedly threatened suicide by taking pills. (SUF 122).

           Chief Reynolds takes the position that Defendants could have been investigating a crime.

  (SUF 18). Other Defendants state there was no crime and no criminal investigation. (SUF 66).

  Officer Lafferty was involved in Mr. Richer’s efforts to get back his firearms. (SUF 104).



  3
      None of the Richers’ sons have been deposed in the case.
                                                                                                     4
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 5 of 34 PageID #: 1491




  Defendants’ custom and practice was to require persons whose firearms had been seized to

  obtain a court order mandating the return of the firearms. Despite Mr. Richer’s repeated efforts

  to obtain his firearms, Defendants did not return them until he filed this lawsuit. (SUF 106, 108).

  Then, they returned them without a court order. (SUF 108).

         Defendants justify their actions based on the purported consent of Tracy Richer or

  “exigent circumstances” or the “community caretaking function” (“CCF”) and the “totality of the

  circumstances.” (SUF 67). However, Defendants cannot identify any legal authority, or written

  policy, or formal training respecting the CCF that authorizes their actions. (SUF 16, 19, 20, 21,

  68, 70-72, 79-80, 84, 96). Similarly, Defendants cannot identify any specific set of factors that

  constitute the “totality of circumstances” to be considered in making such decisions. (SUF 78,

  79). Rather, Defendants acknowledge that NSPD officers make ad hoc decisions based on their

  individual experiences. (SUF 85). Defendants’ justification boils down to the fact that they

  were told by the police dispatcher that Mr. Richer had made an allegedly suicidal statement and

  that they did not want to be held liable if they failed to take such steps. (SUF 93, 106).

  Defendants’ unwritten policy of seizing firearms for safekeeping and requiring allegedly suicidal

  people to have psychological evaluations is an ongoing practice. (SUF 109, 110).

         Mr. Richer was neither at acute nor imminent risk of suicide on September 28, 2008.

  (SUF 97). The NSPD officers were inadequately trained to reasonably screen for Mr. Richer’s

  risk of suicide on September 28, 2008. (Id.). The NSPD officers were inadequately trained

  and/or failed to follow basic policies in place to interview and assess Mr. Richer on that night.

  (Id.). The NSPD officers made no independent evaluation of Mr. Richer’s mental health and risk

  for suicide, relying solely on secondary reports of what he did and said. (Id.). The NSPD

  officers lacked any reasonable criteria by which they could evaluate either Mr. Richer’s risk for



                                                                                                      5
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 6 of 34 PageID #: 1492




  suicide, mental status or degree of psychiatric crisis necessitating a recommendation for further

  evaluation at a hospital emergency department. (Id.). The NSPD officers did not apply or rely

  upon appropriate criteria or reasonable and standard police procedures in determining that Mr.

  Richer’s firearms needed to be confiscated on September 28, 2008. (Id.).

                                          ISSUES OF LAW

         Defendants’ motion fails to recognize what may be significant differences between

  federal and state law. To the contrary, Defendants mistakenly assume Plaintiff’s rights under the

  Second and Fourth Amendments are the same as Plaintiff’s rights under Art. 1, Sections 2 and 6

  of the Rhode Island Constitution. (Defendants’ Memorandum, p. 13, nn. 6 and 7). However,

  based on Rhode Island Supreme Court decisions, this assumption is incorrect. These are the

  issues of law:

     1. Plaintiff’s claims are not barred by any statute of limitations because Defendants’ actions

         constituted continuing violations that tolled the running of any applicable statutes.

     2. Plaintiff has a claim for damages under the Rhode Island Firearms Act and under the

         Rhode Island Mental Health Law/Act;

     3. Under Rhode Island constitutional law, Plaintiff has an “absolute right” to keep arms in

         his house;

     4. The Second Amendment protects Plaintiff’s right to keep specific firearms in his home;

     5. The Rhode Island Supreme Court has said that Art. 1, Sec. 6 of the Rhode Island

         Constitution can provide broader protections than the Fourth Amendment;

     6. Defendants violated Plaintiff’s constitutional protections against unreasonable searches

         and seizures;




                                                                                                      6
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 7 of 34 PageID #: 1493




     7. The Community Caretaking Function does not pertain here where neither state law nor

          “sound police procedures” provide for its application;

     8. Defendants are not entitled to qualified immunity where Plaintiff’s rights were well-

          established under state and federal law;

     9. Defendants converted Plaintiff’s firearms;

     10. Defendants are not entitled to state law immunity;

     11. Plaintiff’s claim for injunctive relief is not speculative.

                                             ARGUMENT

     I.      PLAINTIFF’S CLAIMS ARE NOT BARRED BY ANY STATUTE OF
             LIMITATIONS BECAUSE DEFENDANTS’ ACTIONS CONSTITUTE
             CONTINUING VIOLATIONS THAT TOLL THE RUNNING OF ANY SUCH
             STATUTE

          Plaintiff argued in his second motion for summary judgment that Defendants’ actions

  constitute “continuing violations” that toll the statute of limitations on his claims under the

  Fourth Amendment. (ECF Doc. No. 77 (“Plaintiff’s Second MSJ Memorandum”), pp. 9-13).

  Plaintiff incorporates that argument here by reference.

          Plaintiff submits that the same argument applies to Defendants’ argument that the three-

  year statute of limitations set forth in R.I.Gen.L.§ 9-1-25 governs Plaintiff’s conversion claim

  against the Town of North Smithfield, as well as his other claims under state law. This Court has

  applied the “continuing violation” doctrine to civil rights claims arising under Rhode Island state

  law. Rathbun v. Autozone, Inc., 253 F.Supp.2d 226, 231 (D.R.I. 2003). Similarly, Justice

  Gibney has applied the doctrine to a consumer claim. Keough v. Pawtucket Postal Employees

  Credit Union, No. C.A. 93-2968, 1993 WL 853854 at *4 (R.I.Super. Oct. 14, 1993). Here,

  Plaintiff made repeated efforts to get the Town to return his firearms to him. The Town




                                                                                                     7
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 8 of 34 PageID #: 1494




  repeatedly refused until he filed this lawsuit. Plaintiff submits that the Court should apply the

  continuing violation doctrine to all his state law claims against the Town.

     II.      RHODE ISLAND LAW PROVIDES A DAMAGES REMEDY TO VICTIMS
              OF CRIMES INCLUDING THE FIREARMS ACT AND THE MENTAL
              HEALTH LAW

           Rhode Island constitutional provisions and statutes provide a damages remedy to persons

  injured by violations of criminal statutes, including the Rhode Island Firearms Act, R.I.Gen.L. §

  11-47-1, et seq., (“RIFA”), and the Mental Health Law. R.I.Gen.L. § 40.1-5-1, et seq.

  (“RIMHL”) (collectively, “the Acts”). The constitutional provisions include Art. 1, Sec. 5 which

  reads, in part: “Every person within this state ought to find a certain remedy, by having recourse

  to the laws, for all injuries or wrongs which may be received in one’s person, property or

  character.” R.I.Const., Art. 1, Sec. 5. Similarly, Article 1, Sec. 23 states in relevant part: “A

  victim of a crime…shall be entitled to receive, from the perpetrator of the crime, financial

  compensation for any injury or loss caused by the perpetration of the crime…” (emphasis

  added). R.I.Const., Art. 1, Sec. 23.

           The General Assembly has effectuated these provisions through R.I.Gen.L. § 9-1-2,

  which provides, inter alia:

           Whenever any person shall suffer any injury to his person, reputation or estate by
           reason of the commission of any crime or offense, he or she may recover his or
           her damages for the injury in a civil action against the offender and it shall not be
           any defense to such action that no criminal complaint for the crim or offense has
           been made…

  R.I.Gen.L. § 9-1-2. Notably, the statute contains no exceptions.

           Rhode Island courts have held or noted that this statute provides a civil claim for

  damages in a variety of circumstances in which the defendant’s conduct constituted a crime,

  regardless of whether defendant was charged or convicted, including: forgery, Western Reserve



                                                                                                       8
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 9 of 34 PageID #: 1495




  Life Assur. Co. of Ohio v. Caramadre, 847 F.Supp.2d 329 (D.R.I. 2012); involuntary

  manslaughter, Gray v. Derderian, 400 F.Supp.2d 415 (D.R.I. 2005); assault and battery, Iacampo

  v. Hasbro, 929 F.Supp. 562 (D.R.I. 1996); illegal drug testing, Goddard v. APG Security_RI,

  LLC, 134 A.3d 173, 174 (R.I. 2016); damage to a historic stone wall, Morabit v. Hoag, 80 A.3d

  1 (R.I. 2013); wrongful death, Tyre v. Swain, 946 A.2d 1189 (R.I. 2008); invasion of privacy and

  wiretapping, Cady v. IMC Mortgage Co., 862 A.2d 202 (R.I. 2004); extortion, Mello v.

  DaLomba, 798 A.2d 405 (R.I. 2002); conversion, Ludwig v. Kowal, 419 A.2d 297, 303 (R.I.

  1980) (Weisberger, J.); embezzlement, DaCosta v. Rose, 70 R.I. 163, 37 A.2d 794 (1944);

  larceny of corporate opportunity and by false pretenses, Baris v. Steinlage, C.A. 99-1302, 2003

  WL 23195568 at *28 (R.I.Super. Dec. 12, 2003) (Savage, J.); larceny by false pretenses, Rhode

  Island Hospital Trust National Bank v. Ellman, P.C. 87-0501, 1988 WL 1017221 at *2

  (R.I.Super. Apr. 5, 1988); perjury, Chernov v. Schein, No. 85-2577, 1986 WL 716027 at *1

  (R.I.Super. Apr. 24, 1986).

         Here, both the RIFA and the RIMHL contain provisions making violations of the Acts

  criminal. R.I.Gen.L. § 11-47-26, and § 40.1-5-38, respectively. Nothing in those Acts exempts

  them from the civil damages remedy provided by § 9-1-2. Indeed, Justice Weisberg has said of

  the RIMHL: “The failure of public officials to apply promptly for required judicial authorization

  to commit or retain involuntary patients may give rise to civil liability in the even that such a

  patient should be wrongfully deprived of his liberty.” In re Doe, 440 A.2d 712, 716 (R.I. 1982).

  Accordingly, Plaintiff has a damages remedy for the violation of those two Acts.

         In its 2016 Decision, Richer v. Parmelee, 189 F.Supp. 334 (D.R.I. 2016) (the “2016

  Richer Decision”), the Court cited a single Superior Court decision, decided in 1981, for the

  proposition that the Rhode Island Firearms Act, does not provide a damages remedy for its



                                                                                                      9
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 10 of 34 PageID #: 1496




  violation, Galipeau v. State, No. 77-574, 1981 WL 390927 (R.I.Super. Mar. 12, 1981)

  (“Galipeau”). With due respect to the author of the Galipeau decision, it is not applicable here

  for a variety of reasons. First, the Galipeau Court did not decide that there was no damages

  remedy available under RIFA. The Court did not even address that issue, nor did it even

  mention § 9-1-2. (Indeed, it could not because the General Assembly adopted § 9-1-2 in 1984,

  some three years later). Instead, the Court dismissed plaintiff’s federal civil rights claim finding

  that defendants had acted in good faith. Id. at *2. It then held that plaintiff was entitled to return

  of the firearm under RIFA. Id. at *3. Second, even if the Galipeau Court had held was no

  damages remedy for a criminal violation of the RIFA, that decision was overturned by the

  enactment of § 9-1-2 in 1984 and of Art. 1, Sec. 23 of the Rhode Island Constitution in 1986: “A

  victim of a crime…shall be entitled to receive, from the perpetrator of the crime, financial

  compensation…” R.I.Const., Art. 1, Sec. 23.

            Defendants make a meritless argument that they did not violate the Rhode Island Mental

  Health Law because they only attempted to get Plaintiff committed for mental health reasons, but

  did not succeed. (Defendants’ Memorandum, pp. 33-37). As an initial matter, the RIMHL

  states:

            Any person who knowingly and willfully conspires with any other person
            unlawfully to improperly cause to be admitted or certified to any facility, any
            person not covered by the provisions of this chapter, shall on conviction therefor,
            be fined not exceeding five thousand dollars ($5,000) or imprisoned not
            exceeding five (5) years at the discretion of the court. (emphasis added).

  R.I.Gen.L § 40.1-5-38. Under Rhode Island law, a criminal conspiracy is complete once the

  conspirators agree to commit the crime. State v. Romano, 456 A.2d 746, 757 (R.I. 193). In

  Romano, the Court said:

            [O]nce two or more individuals have agreed to commit an unlawful act, the crime
            of conspiracy is complete. No further action in furtherance of the conspiracy need

                                                                                                      10
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 11 of 34 PageID #: 1497




          occur. This is of no consequence whether the agreement is successfully or
          substantially effectuated.

  Id. citing State v. Ahmadjian, 438 A.2d 1070, 1084-85 (R.I. 1981). It is not necessary that the

  conspirators actually commit the crime they are conspiring to commit. Romano, 456 A.2d at 757.

  Thus, it is sufficient here that Defendants agreed to do acts that violate RIMHL. It is not

  disputed that Defendants agreed to send Plaintiff to the hospital for a psychological evaluation.

  (SUF 53, 63, 94-95). It is legally irrelevant whether Plaintiff was actually admitted.

          Further, Defendants cite dictum in the footnote of a Superior Court decision as the only

  authority for their argument that it is not a crime to attempt unsuccessfully to violate the RIMHL

  (or, perhaps, RIFA). State v. Lopez, P1/2014-0822 AG, at p. 6, n.6 (R.I.Super. Sept. 15, 2015).

  As an initial matter, Plaintiff notes that case did not address either Act or a defendant’s civil

  claims for violation of it.

          Nonetheless, the Rhode Island Supreme Court has that a criminal statute prohibits an

  attempt to violate it even if the statute does not expressly refer to an attempt. See, State v.

  Gonsalves, 476 A.2d 108, 111 (R.I. 1984); State v. Latraverse, 443 A.2d 890, 895-96 (R.I.

  1982). In Gonsalves, defendant argued he could not be convicted of unlawful use of a credit

  card where the language of the statute did not refer to an unsuccessful attempt. The Supreme

  Court said:

          Although legislative intent is primarily sought from the language used in the
          statute, we must look to the statutory purpose. This court should not adopt a
          construction that would defeat the evident purpose of the statute. [citation
          omitted]. Although penal statutes are to be strictly construed, they should not be
          interpreted in a manner that would thwart a clear legislative intent. [citation
          omitted]. Moreover, we will not attribute to the Legislature a meaningless or
          absurd result. [citation omitted]. It is clear from a reading of the statute that the
          Legislature intended to prohibit the unlawful use of a credit card with intent to
          defraud even where that intent is unsuccessful.

  476 A.2d at 111.

                                                                                                      11
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 12 of 34 PageID #: 1498




         Here, it is clear that the General Assembly intended to criminalize an effort to commit a

  person for mental health reasons without an appropriate court order even if the attempt was

  unsuccessful. It does not matter that the hospital personnel who examined Plaintiff concluded,

  correctly, that he was not suicidal. Defendants’ interpretation of the statute is non-sensical. It

  would make them criminally liable only if the hospital personnel had agreed with them (without

  an appropriate court order). Defendants did everything they could to violate the statute. The fact

  that the hospital personnel properly determined that Plaintiff was not a threat to his own well-

  being does not, and should not, excuse Defendants’ attempt to violate the statute.

         Similarly, it is clear that the General Assembly made criminal any violation of the RIFA.

  R.I.Gen.L. § 11-47-26. And, here, there is no doubt that Defendants seized Plaintiff’s firearms.

  Moreover, none of the grounds for which a person can be deprived of the possession of his

  firearms apply. R.I.Gen.L. § 11-47-5, 11-47-6. (SUF 2-3). The only arguable one would be if

  Plaintiff had been found mentally incompetent, R.I.Gen.L. § 11-47-6, but he was not. (SUF 2).

         Plaintiff notes the Defendant Town of North Smithfield’s argument that it cannot be a

  criminal offender, as a matter of law. (Defendant’s Memorandum, p. 8, 34-35, nn. 3, 8).

  However, it is well-settled that local governments can be prosecuted for the violation of criminal

  statutes in Rhode Island and elsewhere. See, State v. Town of Cumberland, 6 R.I. 496 (1860);

  see also, Stuart P. Green, “The Criminal Prosecution of Local Governments,” 72 North Carolina

  L. Rev. 1197 (1994) (and cases cited therein). In State v. Town of Cumberland, the State of

  Rhode Island prosecuted the Town for failing to maintain a highway in the Town and a jury

  returned a guilty verdict. The trial court denied a motion for a new trial and the Supreme Court

  affirmed. 6 R.I. at 498-99. Moreover, there are federal cases in which it is clear that

  municipality can be a “person” and can be convicted of violating federal criminal statutes. See,



                                                                                                       12
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 13 of 34 PageID #: 1499




  e.g., United States v. Little Rock Sewer Comm., 460 F.Supp. 6 (E.D.Ark. 1978) (criminal

  prosecution for violation of federal environmental statute). Accordingly, the Town of North

  Smithfield can be deemed an offender of the RIFA and the RIMHL.

         Defendant cites a quote to City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 261

  (1981), that “[m]unipal corporations can not…do a criminal act or a willful and malicious

  wrong.” (Defendants’ Memorandum, p. 8). The quote, however, is actually from an 1877

  Missouri case, Hunt v. City of Boorville, 65 Mo. 620 (1877), which is quoted in the Supreme

  Court decision. That may be the law in Missouri but it is not the law here, nor is it the law in

  many other jurisdictions. See Stuart P. Green, “The Criminal Prosecution of Local

  Governments,” 72 North Carolina L. Rev. 1197 (1994) (and cases cited therein). Moreover,

  federal law often considers municipalities as a “person.” Id. at pp. 1215-1221. Similarly, the

  Supreme Court has made clear that municipalities are persons subject to civil liability under civil

  rights laws (which is the point of Plaintiff’s lawsuit). Monell v. Department of Social Services,

  436 U.S. 65 (1978).

         Finally, Defendant’s argument that the Town cannot violate § 9-1-2 because that

  argument only applies to individuals is meritless. The statute provides for a cause of action

  against “the offender.” R.I.Gen.L. § 9-1-2. Black’s Law Dictionary says the word “offender” is

  “[c]ommonly used in statutes to indicate [a] person implicated in the commission of a crime…”

  (emphasis added). Black’s Law Dictionary, 4th Ed., p. 1232 (West Publishing 1951). At

  common law, a “person” includes artificial persons such as municipalities. Id., p. 1300, citing

  Lancaster Co. v. Trimble, 34 Neb. 752, 52 N.W. 711 (1892); see also, Roma Construction Co.,

  Inc. v. aRusso, 906 F.Supp. 78, 83 (D.R.I. 1995), rev’d on other grds, 96 F.3d 566 (1st Cir. 1996)

  (municipalities may be considered “persons” under federal civil rights statute). Similarly, under



                                                                                                     13
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 14 of 34 PageID #: 1500




  Rhode Island’s laws of statutory construction, a “person” includes “bodies politic.” R.I.Gen.L. §

  43-3-6. Since a municipality is a person and it can violate a criminal statute, it can be an

  offender.

     III.      PLAINTIFF HAS AN ABSOLUTE RIGHT TO KEEP FIREARMS IN HIS
               HOME

            Under Rhode Island constitutional law, at least, Plaintiff has an “absolute right” to keep

  arms in his house. Mosby v. Devine, 851 A.2d. 1031, 1043 n. 7 (R.I. 2004) (“[O]ne has an

  absolute right to keep firearms in one's home or place of business.”). To Plaintiff’s knowledge,

  the Rhode Island Supreme Court has not defined an absolute right but legal commentators and

  other courts have done so. Black’s Law Dictionary says a property right that is absolute “gives

  to the person in whom it inheres the uncontrolled dominion over the object at all times and for all

  purposes.” Black’s Law Dictionary (4th ed.), p. 1487 (West Publ. 1951). Blackstone says that

  there are “absolute” and “relative” individual rights: “[A]bsolute, which are such as appertain

  and belong to particular men, merely as individuals or single persons; relative, which are incident

  to them as members of society, and standing in various relations to each other.” 1 Blackstone’s

  Commentaries on the Laws of England, 123 (1765).

            Thus, an absolute right is one that applies specifically to Plaintiff and that State cannot

  limit so long as holder of the right is competent to exercise his right and does not expressly

  waive it. The Arkansas Supreme Court has said: “An absolute right has been defined as one that

  ‘give to the person in whom it inheres the uncontrolled dominion over the object at all times and

  for all purposes.’ The absolute right to nonsuit may not be denied by the trial court.” White v.

  Perry, 348 Ark. 675, 681, 74 S.W.3d 628, 631 (2002), quoting, Black’s Law Dictionary 1324 (6th

  ed. 1990); Marin v. State, 851 S.W.2d 275, 278-80 (Tex.Crim.App. 1993), overruled on other

  grds, Cain v. State, 947 S.W.2d 262 (Tex.Crim.App. 1997) (holding that absolute rights are

                                                                                                          14
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 15 of 34 PageID #: 1501




  rights that can be lost, if at all, only through express waiver); see also, Salinas v. Texas, 570

  U.S. 178, 184 (2013)(“[A] criminal defendant has an ‘absolute right not to testify.’”); Perry v.

  Leeke, 488 U.S. 272, 281 (1989) (a criminal defendant who becomes a witness “has an absolute

  right [to consult with his lawyer] before he begins to testify.”); State v. Sampson, 24 A.2d 1131,

  1140 (R.I. 2011), quoting State v. Moran, 605 A.2d 494 (R.I.1992) (a defendant in a criminal

  trial has an “absolute right to waive trial by jury which right” which “is subject only to the

  procedural requirement that a trial justice determine that the defendant understands and accepts

  the consequences of executing a waiver.”).

         By comparison, a fundamental right that is not absolute is one upon which the State can

  impose reasonable restrictions. See, Buck v. Davis, 137 S.Ct. 759, 773 (2017) (“A state prisoner

  whose petition for a writ of habeas corpus denied by a federal district court does not enjoy an

  absolute right to appeal.”); Commodity Futures Trading Commission v. Shor, 478 U.S. 833, 848

  (1986) (“Article III does not confer on litigants an absolute right to the plenary consideration of

  every nature of claim by an Article III court.”); Cool Moose Party v. State of Rhode Island, 6

  F.Supp.2d 116, 119-20 (D.R.I. 1998) (the right to vote and the right to associate for political

  purposes are not absolute but are subject to time, place and manner restrictions).

         The United State Supreme Court has not addressed whether the Second Amendment

  provides an absolute right to keep firearms in the home, though the First Circuit has recently

  confirmed that the possession of firearms in the home is a “core Second Amendment right.”

  Gould v. Morgan, 907 F.3d 659, 671-72 (1st Cir. 2018). The Court said:

         The home is where families reside, where people keep their most valuable
         possessions, and where they are the most vulnerable (especially while asleep at
         night). Police may not be able to respond to calls for help quickly, so an
         individual within the four walls of his own house may need to provide for the
         protection of himself and his family in case of emergency. Lastly—but surely not



                                                                                                      15
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 16 of 34 PageID #: 1502




              least—the availability of firearms inside the home implicates the safety only of
              those who live or visit there, not the general public.

  Id.

              Even if Plaintiff’s rights under the Second Amendment are not as strong as his rights

  under Article 1, Sec. 2 of the Rhode Island Constitution, then this Court should recognize the

  difference. Here, Plaintiff never waived his absolute right to keep firearms in his house.

  Accordingly, Defendants could not seize his firearms in these circumstances.

        IV.      DEFENDANTS’ VIOLATED PLAINTIFF’S SECOND AMENDMENT
                 RIGHTS

              Defendants argue that they did not violate the Second Amendment because it does not

  protect a right to specific firearms, only a right to have firearms, generally, and they did not bar

  Plaintiff from acquiring other firearms. (Defendants’ Memorandum, pp. 9-11). This Court made

  the same point in its 2016 Richer Decision. 189 F.Supp.3d at 342-43.

              Plaintiff incorporates by reference the arguments it made in his memorandum in support

  of his first Motion for Partial Summary Judgment. (ECF Doc. No. 12-1, pp. 18-28). Other federal

  courts have recognized that the Second Amendment protects persons not only against a complete

  bar of access to firearms but also against unreasonable time, place and manner restrictions on

  firearm possession. Heller v. District of Columbia, 801 F.3d 264, 280-81 (D.C.Cir. 2015) (striking

  down firearm regulations including a requirement that firearms be inspected and a limitation on

  the number of purchases per 30-day period); Jackson v. City and County of San Francisco, 746

  F.3d 953, 961 (9th Cir. 2014) (analogizing Second Amendment rights to First Amendment rights).

              Defendants’ position that they can seize specific firearms so long as they do not bar

  Plaintiff from obtaining other firearms is an unreasonable time, place, or manner restriction. For

  example, Plaintiff may not be barred from possessing firearms, even for a short period, because


                                                                                                      16
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 17 of 34 PageID #: 1503




  Defendants have an unfounded concern that he has psychological issues. See Tyler v. Hillsdale

  County Sheriffs Department, 837 F.3d 678, 699 (6th Cir. 2015) (holding that a federal statute

  prohibiting possession of firearms by a person who had ever been committed to a mental institution

  must be analyzed under intermediate scrutiny); Keyes v. Sessions, 282 F.Supp.3d 858, 878

  (M.D.Penn. 2017) (striking down as unconstitutionally applied to plaintiff the same federal statute

  addressed in Tyler). 4

         In addition, Plaintiff also notes Judge Elrod’s dissenting opinion rejecting the argument

  that the Second Amendment does not protect specific firearms. Houston v. City of New Orleans,

  675 F.3d 441 (5th Cir. 2012), opinion withdrawn and superceded on rehearing, 682 F.3d 361 (5th

  Cir. 2012). Judge Elrod relies in part on the dissent of former Judge, now Supreme Court Justice,

  Kavanaugh, in Heller v. Dist. of Columbia, 670 F.3d 1244, 1271 (D.C.Cir. 2011). Judge Elrod

  highlights both that the Supreme Court has made clear that the Second Amendment is not “a

  second-class right, subject to an entirely different body of rules than the other Bill of Rights

  guarantees,” 675 F.3d at 450, citing McDonald v. City of Chicago, 130 S.Ct. 3020 (2010), and that

  interpreting the Second Amendment requires “an exhaustive historical analysis.” 675 F.3d at 449,

  quoting, Heller v. District of Columbia, 554 U.S. 570, 626 (2008). None of the cases holding that

  the Second Amendment only protects a general right to keep firearms--instead of a right to specific,




  4
   Plaintiff notes that on January 22, 2019, the Supreme Court granted certiorari on a petition
  presenting the question: “Whether New York City’s ban on transporting a licensed, locked and
  unloaded handgun to a home or shooting range outside city limits is consistent with the Second
  Amendment, the Commerce Clause and the constitutional right to travel.” Opinion below, New
  York State Rifle & Pistol Association Inc. v. City of New York, New York, 883 F.3d 45 (2nd Cir.
  2018).



                                                                                                   17
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 18 of 34 PageID #: 1504




  traditional firearms--recognize the Supreme Court’s directives in this area. 675 F.3d at 405-51

  and n. 4. None of those cases provide any historical analysis supporting those holdings.

          Judge Elrod particularly criticizes the argument that the Second Amendment should be

  applied differently than other personal rights protected in the Bill of Rights:

          [A]n equivalent per se exception for particular exercises of the right at stake (so
          long as other exercises of that right are permitted) would be intolerable. Consider,
          for example, a court holding that the Free Speech Clause affords no protection
          against the government preventing the publication of a particular editorial in the
          New York Times because there are plenty of other newspapers that might publish
          the piece. Or consider a court holding that the Fourth Amendment is inapplicable
          to the seizure of a specific automobile so long as the government does not prevent
          the owner from borrowing, renting or purchasing a replacement vehicle.

  Id. at 450. As Judge Elrod notes:

          [T]he Supreme Court has expressly rejected this sort of reasoning in the First
          Amendment context: “’[O]ne is not to have the exercise of his liberty of expression
          in appropriate places abridged on the plea that it may be exercised in some other
          place.’” Southeastern Promotion, Ltd. v. Conrad, 420 U.S. 546, 556, 95 S.Ct. 1239,
          43 L.Ed.2d 448 (1975) (quoting Schneider v. State of New Jersy, Town of
          Irvington, 308 U.S. 147, 163, 60 S.Ct. 146, 84 L.Ed. 155 (1939)). Heller itself
          rejected a strikingly similar argument: “It is no answer to say…that it is permissible
          to ban the possession of handguns so long as the possession of other firearms (i.e.,
          long guns) is allowed.” 554 US. At 629, 128 S.Ct 2783, see also, Heller, at 1289,
          [citation omitted] (“[T]hat’s a bit like saying books can be banned because people
          can always read newspapers.”).

  Id. at 450 n. 2. Similarly, as Judge Elrod commented, the Eighth Circuit has said: “We do not

  foreclose the possibility that some plaintiff could show that a state actor violated the Second

  Amendment by depriving an individual of a specific firearm.” Walters v. Wolf, 660 F.3d 307, 318

  (8th Cir. 2011).

          This is just such a case. Defendants specifically seized firearms, not to prevent Plaintiff

  from committing some harm generally, but to protect themselves from perceived liability and

  public criticism. If Plaintiff’s possession of guns generally was a threat to public safety, then it

  was incumbent on Defendants to take such steps as the law permitted to prevent him from having

                                                                                                   18
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 19 of 34 PageID #: 1505




  any guns. Defendants did not do that. Instead, they merely seized Plaintiff’s firearms and refused

  to return those specific guns. This is a specific effort to deprive Plaintiff from keeping those

  specific guns in his home without a legitimate basis. There can be no clearer situation appropriate

  for the application of the Second Amendment.

     V.      RHODE ISLAND’S CONSTITUTION PROVIDES EVEN STRONGER
             PROTECTIONS AGAINST UNREASONABLE SEARCHES AND SEIZURES
             THAN THE FOURTH AMENDMENT

          The Rhode Island provision provides Rhode Island citizens a “double barreled source of

  protection which safeguards their privacy from unauthorized and unwarranted intrusions…”

  State v. von Bulow, 475 A.2d 995, 1019 (R.I. 1984), quoting State v. Sitko, 460 A.2d 1, 2 (R.I.

  1983). “This dual safeguard flows directly from the United States Supreme Court’s explicit

  acknowledgement of the ‘right of state courts, as final interpreters of state law, ‘to impose higher

  standards on searches and seizures than [those] required by the Federal Constitution,’ even if the

  state constitution provision is similar to the Fourth Amendment.” Id., quoting State v. Benoit,

  417 A.2d 895, 899 (1980) (quoting Cooper v. California, 386 U.S. 58, 62 (1967)).

          The Rhode Island Supreme Court has specifically held on several occasions that Art. 1,

  Sec. 6 provides stronger protections against searches and seizures than the Fourth Amendment.

  Pimental v. Department of Transportation, 561 A.2d 1348, 1352-53 (R.I. 1989) (finding that

  drunk driving roadblocks violate the right of privacy under the R.I. Constitution); State v. von

  Bulow, 475 A2d 995, 1019-20 (R.I. 1984) (holding that a warrantless search of defendant’s

  private bag in his home violated the Rhode Island Constitution); State v. Maloof, 114 R.I. 380,

  333 A.2d 676, 681 (1975) (affirming the suppression of evidence obtained through wiretaps

  authorized with improper orders).




                                                                                                     19
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 20 of 34 PageID #: 1506




          Moreover, the Rhode Island Supreme Court has repeatedly distinguished between

  searches and seizures in the home as compared to in an automobile or elsewhere because people

  have strong rights of privacy in their homes:

      •   “The warrant requirement serves to guard the privacy and sanctity of the home from

          “zealous” police officers “thrust[ing] themselves into a home” while ardently “engaged in

          the often competitive enterprise of ferreting out crime.” State v. Terzian, 162 A.3d 1230,

          1239 (R.I. 2017), quoting Johnson v. United States, 333 U.S. 10, 13 (1948).

      •   “An individual's right to privacy in his home is rooted in the clear language of the Fourth

          Amendment: “The right of the people to be secure in their * * * houses * * * shall not be

          violated * * *.” State v. Gonzalez, 136 A.3d 1131, 1146 (R.I. 2016).

      •   “Casas had a reasonable expectation of privacy with respect to both 224 Amherst Street

          and his home. The evidence disclosed that defendant's wife was an owner of the Amherst

          Street building, and defendant collected rents and made repairs.” State v. Casas, 900

          A.2d 1120, 1130 (R.I. 2006). 5

  Moreover, the Rhode Island Supreme Court has repeatedly relied on the United States Supreme

  Court’s precedent that are most protective of a person’s right of privacy in his or her home. See,

  e.g. State v. Terzian, supra, citing Johnson v. United States, supra; State v. Gonzalez, supra,

  citing Payton v. New York, 445 U.S. 573 (1980).

          Indeed, in 1980, the General Assembly recognized the right of privacy by creating a

  cause of action for violation of that right, which includes “[t]he right to be secure from



  5
   By contrast, the Court has found there is not a reasonable expectation of privacy in other
  circumstances. See, e.g., State v. Patino, 93 A.3d 40 (R.I. 2014) (no reasonable expectation of
  privacy in text messages); State v. Bertram, 591 A.2d 14, 20-21 (R.I. 1991) (defendant had no
  reasonable expectation of privacy in automobile his wife leased).

                                                                                                    20
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 21 of 34 PageID #: 1507




  unreasonable intrusion upon one’s physical solitude or seclusion.” R.I.Gen.L. § 9-1-38.1(a)(1);

  DaPonte v. Ocean State Job Lot, Inc., 21 A.3d 248, 252 (R.I. 2011), citing Swerdlick v. Koch,

  721 A.2d 849, 857 (R.I. 1998) (“Swerdlick stand unequivocally for the proposition that a

  person’s private residence is of the species of ‘something that is entitled to be private or would

  be expected to be private.’”).

         In Gonzalez, the defendant moved to suppress evidence respecting his statement about

  the location of a gun the police were questioning him about and certain evidence derived from a

  search of his residence including a handgun case, a magazine, and a receipt for a gun purchase.

  The police were investigating a shooting of another person. The police did not obtain a warrant

  to arrest Gonzalez nor a warrant to search his apartment. They argued that they had the consent

  of the defendant’s mother, who also lived in the apartment, to search it and that there were

  exigent circumstances. The trial court denied the motion on the grounds that there were exigent

  circumstances justifying the failure to obtain warrants because the police were attempting to

  apprehend an armed suspect within hours of him allegedly shooting a person.

         The Supreme Court again quoted Johnson v. United States: “When the right of privacy

  must reasonably yield to the right of search is, as a rule, to be decided by a judicial officer, not

  by a policeman ***.” Id. at 1146, quoting, Johnson, 333 U.S. at 14. The Court further quoted

  the United States Supreme Court:

         “In terms that apply equally to seizures of *** persons, the Fourth Amendment
         has drawn a firm line at the entrance of the house. Absent exigent circumstances,
         that threshold may not reasonably be crossed without a warrant.” Payton [v. New
         York], 445 U.S. [573], 590 (1980). Therefore “searches and seizures inside a
         home without a warrant are presumptively unreasonable.” Id. at 586. Moreover,
         this Court has recognized that fundamental principle, stating that “[t]he Fourth
         Amendment generally prohibits the warrantless entry of a person’s home, whether
         to make an arrest or to search for specific objects.” [State v.] Linde, 876 A.2d
         [1115], 1124 [(R.I. 20050], (quoting Illinois v. Rodriguez, 497 U.S. 177, 181
         (1990)).

                                                                                                         21
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 22 of 34 PageID #: 1508




  136 A.3d at 1146-47). 6 The Court said, with respect to the exigency of the circumstances,

  “[w]hen an officer undertakes to act as his own magistrate, he ought to be in a position to justify

  it by pointing to some real immediate and serious consequences if he postponed action to get a

  warrant.” Id. at 1151, quoting Welsh v. Wisconsin, 446 U.S. 740, 751 (1984). Further, exigent

  circumstances require that there be a compelling need for immediate action and “no time to

  secure a warrant.” Id. at 1152, quoting United States v. Adams, 621 F.2d 41, 45 (1st Cir. 1980).

  The Court found there was no exigent circumstance. Id. at 1154.

         Here, four police officers responded to Plaintiff’s house. They were in control of the

  situation. Plaintiff was not holding his firearms, nor was he even near them. Even assuming the

  circumstances justified a seizure of Plaintiff’s firearms and of Plaintiff himself, for a

  psychological evaluation, there was no reason why one or more officers could not have retained

  control of the situation while the others obtained warrants or court orders authorizing the

  seizures. In short, there were no exigent circumstances that justified these seizures without

  appropriate court orders.

         Defendants rely on non-Rhode Island case law to support their argument that the mere

  possibility that a person may be suicidal justifies police who seize that person, require him to

  have a psychological evaluation, and seize his firearms for safekeeping, all without a court order.

  However, Rhode Island statutes, including the RIMHL, the RIFA, and the Warrant Statute,

  R.I.Gen.L. § 12-5-1, et seq., reinforced by the Rhode Island Supreme Court’s decisions, refute

  that argument. Even if state or local governments elsewhere authorize these kind of police

  actions, Rhode Island does not.



  6
   The Court first found that the mother’s consent to a search of the apartment was not voluntary.
  136 A.3d at 1150.
                                                                                                     22
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 23 of 34 PageID #: 1509




           Under the Fourth Amendment, there were no exigent circumstances here that excuse

  Defendants’ failure to obtain a court order. See Taylor v. Farmer, 13 F.3d 117, 121 (9th Cir.

  1993) (no exigent circumstances where plaintiff was a “physically unimposing woman in her

  forties” and the police failed to exercise an appropriate level of care in their investigation).

     VI.      DEFENDANTS VIOLATED PLAINTIFF’S FOURTH AMENDMENT
              RIGHTS AGAINST UNREASONABLE SEARCHES AND SEIZURES

           Plaintiff moved for summary judgment on his claims under the Fourth Amendment and

  Art. 1, Sec. 6 of the Rhode Island Constitution that Defendants violated his rights against

  unreasonable searches and seizures.     Plaintiff incorporates those arguments here by reference.

  (Plaintiff’s Second MSJ Memorandum, pp. 14-32).

           It appears that Defendants argue that they are not required to obtain a court order before

  certifying a person for a psychological evaluation. (Defendants’ Memorandum, p. 33-37).

  However, the statute provides for such action only if “no physician is available” to certify that a

  person’s “continued unsupervised presence in the community would create an imminent

  likelihood of harm by reason of mental disability.” R.I.Gen.L. § 40.1-5-7(a). Defendants made

  no effort to consult with any medical professionals before requiring plaintiff to have a

  psychological evaluation. (SUF 2, 64, 72). Further, Defendants are not qualified to diagnose

  mental illness. (SUF 22). Accordingly, the statute requires police to obtain a court order.

  R.I.Gen.L. §§ 40.1-5-7(e), 40.1-5-8.

           In any event, it is clear that the Fourth Amendment applies to such certifications and,

  accordingly, a court order is required, barring exigent circumstances. (Plaintiff’s Second MSJ

  Memorandum, pp. 14, 23-28). There were no such circumstances here. The Court should

  interpret the RIMHL to avoid a constitutional issue. See, I.N.S. v. St. Cyr, 533 U.S. 289, 299-

  300 (2001); Hometown Properties, Inc. v. Fleming, 680 A.2d 56, 60 (R.I. 1996). Accordingly, it

                                                                                                      23
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 24 of 34 PageID #: 1510




  should interpret the Act to require the police who wish to require a psychological evaluation to

  obtain a court order.

     VII.    THE COMMUNITY CARETAKING FUNCTION DOES NOT APPLY HERE
             WHERE NEITHER RHODE ISLAND LAW NOR SOUND POLICE
             PROCEDURE SUPPORT ITS APPLICATION

         Plaintiff has moved for summary judgment with respect to Defendants’ assertion of the

  community caretaking function. (Plaintiff’s MSJ Memorandum, pp. 37-49). Plaintiff incorporates

  those arguments by reference here.

         Defendants argue that their actions in seizing Plaintiff and his firearms are a reasonable

  exercise of their community caretaking function. For example, Defendants’ argue that they did

  not violate Plaintiff’s Second Amendment rights because they “only” seized specific firearms in

  his possession; they did not prevent him from obtaining other firearms. However, this simply

  proves that Defendants’ seizure of Plaintiff’s “traditional” firearms was irrational and cannot be

  justified under either a Fourth Amendment or Fourteenth Amendment analysis. Defendants’

  argument acknowledges that Plaintiff, who was supposedly an imminent threat to himself and

  perhaps others, could have purchased or obtained other firearms immediately after the seizure and

  used them on himself or others, and Defendants did nothing to stop that. Defendants’ argument

  simply proves the obvious: the seizure of Plaintiff’s firearms was not a legitimate law enforcement

  or community safety action; it was undertaken only to insulate themselves from legal liability and

  public criticism. This justification is entitled to no constitutional respect.

         More importantly, the Supreme Court has made clear that the application of the community

  caretaking function depends on “state law and sound police procedures.” Cady v. Dombrowski,

  413 U.S. 447, 433 (1973). As set forth here and in Plaintiff’s summary judgment motion, Rhode

  Island law strictly limits the use of the community caretaking function. The RIMHL requires



                                                                                                     24
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 25 of 34 PageID #: 1511




  police to obtain a court order before requiring a person to have a psychological evaluation.

  R.I.Gen.L. §§ 40.1-5-7(e), 40.1-5-8. In particular, the police must show that the person presents a

  “imminent” threat of harm to himself or others. R.I.Gen.L. § 40.1-5-7(a). The Rhode Island has

  carefully limited the meaning of “imminent threat.” State v. Urena, 899 A.2d 1281, 1290 (R.I.

  2006) (affirming rejection of “battered woman” defense where there was no evidence the victim

  “was about to inflict death or serious bodily injury upon” defendant). The RIFA specifically

  defines the circumstances under which the police can deny a person possession of a firearm.

  R.I.Gen.L. § 11-47-5, 11-47-6. The Rhode Island Supreme Court has strictly enforced these

  statutes.

          Further, Defendants’ own General Orders and training demonstrate that no sound police

  procedure supported their seizure of Plaintiff and his firearms. Those GOs set forth Defendants’

  police procedures. (SUF 14). There is no GO authorizing the seizure of persons and firearms in

  these circumstances. (SUF 19). To the contrary, Defendants’ GOs state they are not qualified to

  diagnose mental illness and that in such circumstances they should follow RIMHL. (SUF 22, 25).

  That Act requires them to obtain a court order to compel a psychological evaluation. R.I.Gen.L.

  §§ 40.1-5-7(e), 40.1-5-8. The GOs set forth when exigent circumstances exist that permit police

  to seize people and property without court orders in a criminal context. (GO 100.20, Part IV(B),

  (F), SUF 17, Ex. H). Defendants claim that the exigent circumstances were that plaintiff put pills

  in his mouth and said he was not going to wake up. (Landry depo., pp. 105-06). However, they

  knew by the time they seized Mr. Richer and his firearms that he was not suicidal and had not

  attempted suicide. (SUF 20, 50-51). Rather, they made their decision to protect themselves from

  liability and criticism. (SUF 93, 106). In essence, Defendants argue that Plaintiff has fewer




                                                                                                  25
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 26 of 34 PageID #: 1512




  constitutional and legal protections than he would have had in a criminal investigation. That

  argument is logically absurd and legally unfounded.

         Defendants cite non-Rhode Island cases for a “expansive” interpretation of the community

  caretaking function. However, those cases overlook that the Fourth Amendment and Art. 1, Sec.

  6 apply to non-criminal circumstances, as well. (Plaintiff’s Second MSJ Memorandum, p. 14).

  Otherwise, the community caretaking function would become the exception that overwhelms the

  rule. See, Matthew C. Shapiro, “The Road to Fourth Amendment Erosion is Paved With Good

  Intentions: Examining Why Florida Should Limit the Community Caretaker Exception,” 6 FIU L.

  Rev. 351 (2010-2011); Michael R. Dimino, Sr., “Police Paternalism: Community Caretaking,

  Assistance Searches, and Fourth Amendment Reasonableness,” 66 Wash. & Lee L. Rev. 1485

  (2009). Moreover, a person’s right of privacy in his home is just as strong in the non-criminal

  circumstance as it is in the criminal context. (Plaintiff’s Second MSJ Memorandum, pp. 15-16,

  23, 30 33-34). The federal and Rhode Island Constitutions do not give police carte blanche to

  barge into any domestic situation to rectify any perceived threat of harm no matter how unlikely.

  (Id.). Yet, that is precisely the authority Defendants claim, here. That purported authority violates

  the federal and state Constitutions.

     VIII. DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY WHERE
           PLAINTIFF’S RIGHTS WERE CLEARLY ESTABLISHED UNDER
           FEDERAL AND STATE LAW

           Plaintiff moved for summary judgment on Defendants’ affirmative defense of qualified

  immunity. (Plaintiff’s Second MSJ Memorandum, pp. 49-52). Plaintiff incorporates those




                                                                                                    26
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 27 of 34 PageID #: 1513




  arguments here by reference. In short, Rhode Island’s statutes and Supreme Court case law, as

  well as Defendants’ own GOs, clearly establish Plaintiff’s rights. 7

           The “clearly established” step addresses “whether the state of the law at the time of the

  putative violation afforded the defendant fair warning that his or her conduct was

  unconstitutional.” Limone v. Condon, 372 F.3d 39, 45 (1st Cir. 2004), citing Hope v. Pelzer, 536

  U.S. 730, 741(2002). The Supreme Court has said: “[A] constitutional rule already identified in

  the decisional law may apply with obvious clarity to the specific conduct in question, even

  though the very action in question has [not] previously been held unlawful.” Hope v. Pelzer, 536

  U.S. at 740, quoting, Anderson v. Creighton, 483 U.S. 635, 640 (1987); Young v. City of

  Providence, 396 F.Supp.2d 125, 134 (D.R.I. 2005) (Smith, J.). Here, the case law clearly

  established that Defendants could not seize Plaintiff or his property from his home without a

  court order, in the absence of exigent circumstances. (Plaintiff’s Second MSJ Memorandum, pp.

  14-20, 23-26). There were no exigent circumstances and Defendants did not obtain a court

  order.

           Moreover, a state statute or regulation may provide evidence of the state of the law even

  if it is ignored by state officials. Hope v. Pelzer, 536 U.S. at 744. Here, the RIMHL and the

  RIFA clearly constrain Defendants’ authority to seize persons or firearms. The RIMHL sets

  forth specific requirements as to when and how a person can compelled to submit to a



  7
    In a footnote, Defendants claim Defendants Reynolds and Lafferty are entitled to summary
  judgment on certain counts simply because they “were not at the scene nor were they consulted
  by officers at the scene.” (Defendants’ Memorandum, p. 7 n. 1). However, it is well-established
  that police supervisors can be liable under § 1983 for a failure to train and to supervise
  adequately. See, City of Canton v. Harris, 489 U.S. 378, 380 (1989); Seekamp v. Michaud, 109
  F.3d 802, 808 (1st Cir. 1997); Camilo-Robles v. Hoyos, 151 F.3d 1, 6 (1st Cir. 1988). Defendant
  Reynolds is the chief of the NSPD. (Defendants’ SUF 2). Here, the police officers on scene
  claim they were carrying out unwritten NSPD policy, in violation of state and federal laws and
  their own GOs. That is clearly a failure to supervise and to train.
                                                                                                       27
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 28 of 34 PageID #: 1514




  psychological evaluation. R.I.Gen.L. §§ 40.1-5-7, 40.1-5-8. The RIFA sets forth specific

  reasons why and when a person can be deprived of the possession of his firearm. R.I.Gen.L. §§

  11-47-5, 11-47-6, 11-47-7, 11-47-33, etc. None of those circumstances existed here.

         Similarly, Plaintiff submits that Defendants’ GOs also provide evidence of clearly

  established law. See Healy v. James, 408 U.S. 169, 189 (1972) (citing to the College’s “Student

  Bill of Rights” as providing substantive rights consistent with constitutional requirements);

  Andrews v. City of West Branch, Iowa, 454 F.3d 914, 919 (8th Cir. 2006) (state statute and local

  regulation respecting animal control are clearly established law respecting police officer’s claim

  of qualified immunity for shooting plaintiff’s dog); Suarez Cestero v. Pagan Rosa, 198

  F.Supp.2d 73, 95 (D.P.R. 2002) (police regulations in police manual constitute clearly

  established law respecting qualified immunity); Pew v. Scopino, 904 F.Supp. 18, 27 (D.Me.

  1995) (National Guard orders respecting minimum flying altitudes constitute clearly established

  law regarding Guard helicopter flyovers of private residences). Here, Defendants’ GOs show it

  was not appropriate for them to require Plaintiff to have a psychological evaluation and to seize

  his firearms without a court order. (SUF 17, Ex. H; SUF 22, Ex. 1; SUF 27, Ex. J).

         It was well-established in 2008 that, absent genuinely exigent circumstances, police could

  not seize a person in his home without a court order. (Plaintiff’s Second MSJ Memorandum, pp.

  14-20, 23-26). Similarly, it was well-established that police could not seize a person’s property

  from his home without a court order, absent genuinely exigent circumstances. (Id.). There were

  no genuinely exigent circumstances here.

         Here, Defendants claim their authority under the community caretaking function

  (“CCF”). (SUF 67). However, Chief Reynolds said he is not familiar with the CCF. (Id.).

  Defendants’ GOs do not set forth the CCF. (SUF 68-70). No Defendant has received any formal



                                                                                                   28
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 29 of 34 PageID #: 1515




  training on the CCF. (SUF 71). No Defendant can identify any statute authorizing the CCF.

  (SUF 72). Defendants have only vague, inconsistent views of the CCF. (SUF 73-76). The

  NSPD has no written guidelines or factors to consider when it may act pursuant to the CCF.

  (SUF 84). Rather, the NSPD applies the CCF pursuant to individual officers’ idiosyncratic

  experiences. (SUF 121-122).

         Here, the NSPD officer who spoke with Plaintiff does not know if any symptoms of

  mental illness set forth in the NSPD GO applied to Plaintiff. (SUF 46). The NSPD made no

  valid factual determination that Plaintiff had attempted suicide. (SUF 48-52). No NSPD officer

  made a determination of the likelihood of Plaintiff using his firearms to harm himself or others.

  (SUF 58-59, 88-89). In fact, Plaintiff was not at acute or imminent risk of suicide. (SUF 97).

  Instead, Defendants seized Mr. Richer’s firearms and required him to have a psychological

  evaluation without an adequate basis. (SUF 97). They made these decisions within 12 minutes

  of arriving at the Richer’s house. (SUF 64). In this case, Defendants assert qualified immunity

  not to protect themselves where the law was genuinely unsettled, but to cover up legally

  unjustified and factually unwarranted abuses of their power, solely to protect themselves from

  liability and criticism. (SUF 93, 106). The Court should not countenance this effort.

         Further, Defendants are also not entitled to qualified immunity where they have insurance

  coverage for Plaintiff’s claims against them. Richardson v. McKnight, 521 U.S. 399 (1997). In

  Richardson, the Supreme Court said that employees of a private prison which had a contract to

  house state prisoners did not have qualified immunity. The defendants argued they were entitled

  to qualified immunity because they were performing a state function, i.e. operating a prison for

  prisoners convicted of violating state criminal statutes. Among various reasons the Court

  provided for denying qualified immunity to those defendants was they had insurance to cover



                                                                                                     29
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 30 of 34 PageID #: 1516




  their individual liability. “The insurance increases the likelihood of employee indemnification

  and to that extent reduces the employment-discouraging fear of unwarranted liability potential

  applicants face.” Id. at 411. Here, Defendants are insured through the Rhode Island Interlocal

  Risk Management Trust. www.ritrust.com. They have no need for qualified immunity.

              Moreover, the doctrine itself has come under increasing criticism in recent years. See,

  e.g., Ziglar v. Abbasi, 137 S.Ct. 1843, 1869 (2017) (Thomas, J., concurring, but urging the

  Supreme Court to reconsider its qualified immunity jurisprudence in the appropriate case);

  Joanna Schwartz, “The Case Against Qualified Immunity,” 93 Notre Dame L. Rev. 1797 (2018);

  William Baude, “Is Qualified Immunity Unlawful?,” 106 Cal. L. Rev. 45 (2018). As argued by

  Defendants, and others, qualified immunity is essentially the same as the “one-bite” rule for dog

  owners, 8 i.e., so long as the owner is not specifically aware of his dog’s dangerous propensities,

  he is not liable for its first bite. Defendants argue that until there is a case on point stating that

  what they did was illegal, they can do it. However, we should expect a higher standard of

  behavior for our government officials than we expect of pit bulls. There is abundant law, both

  statutory and judicial, indicating that Defendants’ actions were unlawful. Plaintiff submits that

  the Rhode Island Supreme Court would not apply qualified immunity in these circumstances.

        IX.      DEFENDANTS CONVERTED PLAINTIFF’S FIREARMS

              Plaintiff argued in his motion for partial summary judgment that Defendants had

  converted his firearms. (Plaintiff’s MSJ Memorandum, pp. 36-37). Plaintiff incorporates those

  arguments here by reference.

              Defendants cite Terrien v. Joseph, 73 R.I. 112, 53 A.2d 923 (1947), but that case actually

  supports Plaintiff’s claim because the defendant was found liable for conversion. The decision



  8
      See, DuBois v. Quilitzch, 21 A.3d 375, 381 (R.I. 2011).
                                                                                                           30
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 31 of 34 PageID #: 1517




  does distinguish between when a person rightfully acquires possession of another person’s

  property and when his initial possession is not rightful. In the former circumstance, the owner

  must make a demand for the return of the property as a prerequisite for a conversion action; in

  the latter, he does not. Here, for reasons previously argued, Defendants’ seizure of Plaintiff’s

  firearms was not rightful. Accordingly, no demand was necessary. Nonetheless, Plaintiff made

  multiple demands for the return of his firearms. (SUF 105-06: Richer Second MSJ Affidavit, ¶

  7, Exhibit X to Plaintiff’s Statement of Additional Undisputed Facts).

         The individual Defendants also claim that they are not liable for conversion where their

  seizure of the firearms was not for their personal benefit. However, Rhode Island law does not

  require that seizure be for the defendant’s personal benefit. Rather, Defendants are liable if they

  exercised dominion over the property inconsistent with Plaintiff’s rights. Narragansett Electric

  Co. v. Carbone, 898 A.2d 87, 97 (R.I. 2006); Case v. Bogosian, KC-1992-0763, 1996 WL

  936944 at *7 (R.I.Super. June 14, 1996) (Gibney, J.) (holding that the Town of West Greenwich

  could be liable for conversion of plaintiff’s automobile). They certainly did that.

         Plaintiff cites a federal case based on Tennessee law for the proposition that an individual

  police officer is not liable for conversion if he does not personally benefit from the seizure.

  Holzemer v. City of Memphis, No. 06-2436, 2008 WL 8954888 (Dec. 31, 2008). However,

  Plaintiff relies on Rhode Island law as well as the cases cited in his summary judgment motion

  applying Massachusetts law and finding police officers liable for conversion in analogous

  circumstances. (Plaintiff’s Memorandum, p. 32).




                                                                                                     31
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 32 of 34 PageID #: 1518




     X.      DEFENDANTS ARE NOT ENTITLED TO STATE LAW IMMUNITY

          Plaintiff argued in his motions for partial summary judgment that Defendants were not

  entitled to other “statutory and common law immunity” under state law. (Plaintiff’s Second MSJ

  Memorandum, pp. 45-49). Plaintiff incorporates those arguments here by reference.

          In addition, Plaintiff also notes that the Rhode Island Supreme Court has never expressly

  adopted and applied the doctrine of qualified immunity. Rather, it has discussed the doctrine, but

  it has never held that a defendant who had violated a person’s constitutional rights was entitled to

  qualified immunity because the rights were not clearly established. See, e.g. Fabrizio v. City of

  Providence, 104 A.3d 1289, 1293 (R.I. 2014) (stating there was no need to consider qualified

  immunity where there was no constitutional violation); Monahan v. Girouard, 911 A.3d 666,

  673-74 (R.I. 2006) (same); Ensey v. Culhane, 727 A.3d 687, 690-91 (R.I. 1999) (Weisberger, J.)

  (“In light of the pleadings in this case, however, we need not reach the issue of qualified

  immunity.”); Pontbriand v. Sundlun, 699 A.2d 856, 867 (R.I. 1997) (“However, as the issue [of

  qualified immunity] was neither extensively briefed nor reached by the trial justice below, we are

  of the opinion that the determination whether regarding whether qualified immunity exists

  should be left for determination upon remand.”); Salisbury v. Stone, 518 A.2d 1355, 1361, n.6

  (R.I. 1986) (“Our finding that Salisbury failed to state a claim for relief under the Civil Rights

  Act disposes of any need to consider whether Stone, as a state official with discretionary

  authority, possesses, under the circumstances, qualified immunity from a civil rights suit.”).

          Moreover, the Rhode Island Supreme Court would not adopt qualified immunity to apply

  to Defendants’ violations of the RIFA and the RIMHL. Those Acts have specific immunities

  already. See, R.I.Gen.L. §§ 11-47-9, 11-47-9.1 and §§ 40.1-5-40.2, 40.1-5-41, respectively. The

  Rhode Island Supreme Court would not expand by judicial fiat the limited immunities the



                                                                                                       32
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 33 of 34 PageID #: 1519




  General Assembly has already provided. See, In re Proposed Town of New Shoreham Project, 25

  A3d 482, 511 (R.I. 2011) (“‘It is not the function of this [C]ourt to rewrite or to amend statutes

  enacted by the General Assembly.’”) Thus, the Rhode Island Supreme Court would not apply

  the doctrine of qualified immunity in this case.

           Plaintiff previously argued in his summary judgment motion that the public duty doctrine

  does not apply here because he alleges intentional torts. (Plaintiff’s Memorandum, pp. 53-54).

  Plaintiff incorporates those arguments by reference. In addition, the Defendants alleged in their

  pleadings that the individual Defendants were not acting pursuant to NSPD custom or practice.

  (ECF Doc. 87, p. 1, ¶ 2). If true, then the individual Defendants cannot claim any sovereign

  immunity protection. Feeney v. Napolitano, 825 A.2d 1, 4-5 (R.I. 2003).

     XI.      PLAINTIFF’S CLAIM FOR INJUNCTIVE RELIEF IS NOT SPECULATIVE

           Plaintiff may seek injunctive relief where he is subject to a credible threat of enforcement

  by Defendants. Susan B. Anthony List v. Driehus, 134 S.Ct. 2334, 2395 (2014); Virginia v.

  American Booksellers Ass’n, 484 U.S. 383, 392 (1988); Jamal v. Kane, 96 F.Suup.2d 447, 454-

  57 (M.D.Penn. 2015), citing Antonin Scalia, “The Doctrine of Standing as an Essential Element

  of the Separation of Powers,” 17 Suffolk U.L.Rev. 881, 984 (1983) (“Thus, when an individual

  who is the very subject of a law’s requirement or prohibition seeks to challenge it, he always has

  standing.”); New Progressive Party (Partido Neuvo Progressista) v. Hernandez Colon, 779

  F.Supp. 646, 651-52 (D.P.R. 1991).

           Here, Defendants have already seized Plaintiff, required him to have a psychological

  evaluation, and seized his firearms, all without court orders. (SUF 60-61, 63). Defendants

  continue to seize other people’s firearms and to require other people to have psychological

  evaluations. (SUF 109-110). Defendants have not promised that they will cease these practices.



                                                                                                       33
Case 1:15-cv-00162-JJM-PAS Document 88 Filed 01/30/19 Page 34 of 34 PageID #: 1520




  Obviously, Plaintiff remains at risk that Defendants will again seize him and his firearms without

  court orders and other constitutional protections. Accordingly, he has standing and his claim for

  injunctive relief is not speculative.

          Moreover, the deprivation of constitutional rights, even for a short time, is an irreparable

  injury. Providence Firefighters Local 799 v. City of Providence, 26 F.Supp.2d 350, 355 (D.R.I.

  1998) (Lagueux, J.) (holding that firefighters had standing to challenge City order that barred

  firefighters from commenting on fire department “matters” because “the deprivation of

  constitutionally-protected rights for even minimal amounts of time constitutes not only injury,

  but irreparable injury.”).

                                               CONCLUSION

          For the reasons set forth here, or incorporated herein by reference, the Court should deny

  Defendants’ motion for summary judgment.

                                                        JASON RICHER
                                                        By his attorneys,

                                                        /s/ Thomas W. Lyons
                                                        Thomas W. Lyons              #2946
                                                        Rhiannon S. Huffman          #8642
                                                        RHODE ISLAND AFFILIATE,
                                                        AMERICAN CIVIL LIBERTIES UNION
                                                        Strauss, Factor, Laing & Lyons
                                                        One Davol Square, Suite 305
                                                        Providence, RI 02903
                                                        (401) 456-0700
                                                        tlyons@straussfactor.com



                                          CERTIFICATION
          I hereby certify that on January 30, 2019, a copy of the foregoing was filed and served
  electronically on all registered CM/ECF users through the Court’s electronic filing system. Parties
  may access this filing through the Court’s CM/ECF system.
                                                        /s/ Thomas W. Lyons

                                                                                                    34
